12-3791
Klimas v. Lantz
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 1st day of May, two thousand thirteen.

PRESENT: RALPH K. WINTER,
         GUIDO CALABRESI,
         GERARD E. LYNCH,
                        Circuit Judges.

————————————————————————

DANIEL KLIMAS,
                                   Plaintiff - Appellant,

                     v.                                                No. 12-3791-cv

THERESA C. LANTZ, PETER J. MURPHY, and
MICHAEL P. LAJOIE

                                   Defendants - Appellees,

————————————————————————

FOR APPELLANT:              DANIEL M. ERWIN, (Norman A. Pattis, on the brief), The
                            Pattis Law Firm, LLC, Bethany, Connecticut.

FOR APPELLEES:              CARMEL A. MOTHERWAY, Assistant Attorney General,
                            for George Jepsen, Attorney General of Connecticut,
                            Hartford, Connecticut.
       Appeal from the United States District Court for the District of Connecticut (Warren

W. Eginton, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that order of the district court is AFFIRMED.

       Plaintiff-appellant Daniel Klimas appeals the district court’s judgment granting the

defendants-appellees’ motion for summary judgment and denying Klimas’s cross-motion for

summary judgment. Klimas brought suit under 42 U.S.C. § 1983, contending that the

policies of the Connecticut Department of Corrections as implemented by the defendants-

appellees prevent him from receiving mail from other members of the Hells Angels

Motorcycle Club in violation of his rights under the First and Fourteenth Amendments. The

district court concluded that the policies, as implemented, satisfied the standard for

constitutional challenges to prison rules or regulations. See Turner v. Safley, 482 U.S. 78,

90-91 (1987). We agree. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the specification of issues on appeal to which we refer

only as necessary to explain our decision.

       “We review de novo a district court’s ruling on cross-motions for summary judgment,

in each case construing the evidence in the light most favorable to the non-moving party.”

Fund for Animals v. Kempthorne, 538 F.3d 124, 131 (2d Cir. 2008). “We will affirm the

grant of summary judgment only if ‘there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.’” Ramos v. Baldor Speciality Foods,

Inc., 687 F.3d 554, 558 (2d Cir. 2012), quoting Fed. R. Civ. P. 56(a). “In determining


                                             2
whether there are genuine issues of material fact, we are required to resolve all ambiguities

and draw all permissible factual inferences in favor of the party against whom summary

judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 138 (2d Cir. 2003) (internal quotation

marks omitted). Although we must draw “all permissible factual inferences,” in Klimas’s

favor, id., “our inferences must accord deference to the views of prison authorities,” Beard

v. Banks, 548 U.S. 521, 530 (2006). Thus, “[u]nless a prisoner can point to sufficient

evidence regarding such issues of judgment to allow him to prevail on the merits, he cannot

prevail at the summary judgment stage.” Id.

       “Prison walls do not form a barrier separating prison inmates from the protections of

the Constitution.” Turner, 482 U.S. at 84. “Under the First Amendment, prisoners have a

right to the free flow of incoming and outgoing mail.” Johnson v. Goord, 445 F.3d 532, 534

(2d Cir. 2006). That right, however, like other rights and privileges, “must necessarily be

limited in the prison context.” Johnson v. California, 543 U.S. 499, 510 (2005). Regulations

restricting prisoners’ right to send and receive mail are valid if they are “reasonably related

to legitimate penological interests,” and are not an “exaggerated response to prison

concerns.” Turner, 482 U.S. at 90-91; see also Giano v. Senkowski, 54 F.3d 1050, 1056 (2d

Cir. 1995). In assessing the reasonableness of a prison regulation, we consider four factors:

(1) whether a valid rational connection between the prison regulation and governmental

interest exists; (2) whether alternative means of exercising the right remain open to prison

inmates; (3) the impact that accommodation of the asserted constitutional right will have on

guards or other inmates, and on the allocation of resources generally; and (4) how the


                                              3
challenged regulation relates to the proposed alternatives. See Johnson v. Goord, 445 F.3d

at 535.

          Having conducted an independent and de novo review of the record in light of the

foregoing principles, we find no error in the district court’s judgment. The district court

conscientiously applied the appropriate standard, assessed the four factors, and based its

decision on a record comprising more than 200 pages of sworn affidavits and supporting

exhibits. While federal courts should not uncritically “accept unsubstantiated assertions that

a prison regulation is reasonable,” Giano, 54 F.3d at 1058 (Calabresi, J., dissenting) (internal

quotation mark omitted), the record in this case amply establishes that the restrictions on

Klimas’s correspondence were not an “exaggerated response to prison concerns.” Turner,

482 U.S. at 90. Moreover, Klimas has failed to point to any evidence that establishes a

genuine dispute as to any material fact, much less any evidence that would allow him to

succeed on the merits. Accordingly, we decline to disturb the district court’s judgment.

          Klimas contends that certain Supreme Court decisions in the last two decades, none

of them dealing with the rights of prisoners to send and receive mail, have undermined

Turner, and require this Court to employ a more searching form of reasonableness review to

the mail restrictions at issue in this case. See Cutter v. Wilkinson, 544 U.S. 709, 723-24

(2005) (noting that under RLUIPA the “compelling governmental interest standard” applies

to prison regulations that burden the free-exercise of religion); Johnson v. California, 543

U.S. at 505-07 (noting that strict scrutiny applies to racial classifications in prison); Romer

v. Evans, 517 U.S. 620, 632 (1996) (striking down on rational basis review state



                                               4
constitutional amendment that drew classifications on the basis of sexual orientation); City

of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 450 (1985) (invalidating on rational basis

review zoning ordinance discriminating against persons with mental disabilities). We decline

to do so. As a lower court, we are mindful that we should not “conclude that [the Supreme

Court’s] more recent cases have, by implication, overruled an earlier precedent.” Agostini

v. Felton, 521 U.S. 203, 207 (1997). Instead, we must “follow the case which directly

controls, leaving to [the Supreme Court] the prerogative of overruling its own decisions.”

Id. We need not resolve whether reasonableness review under Turner is equivalent to

rational basis review under the equal protection clause. Turner was, itself, a specific

application of the Constitution to prison mail restrictions, and thus “directly controls” this

case and other similar cases unless and until it is overruled by the Supreme Court.

         We have considered all of Klimas’s remaining arguments and find them to be without

merit.

         For the foregoing reasons the judgment of the district court is AFFIRMED.


                                    FOR THE COURT:
                                    Catherine O’Hagan Wolfe, Clerk of Court




                                              5